Citation Nr: 1129081	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  09-35 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a disability of the feet.

2.  Entitlement to service connection for a disability of the ankles.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a disability of the right pelvis.

5.  Entitlement to service connection for residuals of fractured ribs.

6.  Entitlement to service connection for residuals of fractured sternum.

7.  Entitlement to service connection for residuals of mandibular reconstruction.

8.  Entitlement to service connection for a heart condition.  

9.  Entitlement to service connection for residuals of a collapsed lung.  

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran was a Reservist in the Marine Corps and had a period of initial active duty for training from April 12, 1980 to June 16, 1981.  The Veteran asserts that he was on a period of inactive duty training on July 28, 1985, and this has not been verified.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran requested to appear at a personal hearing before a Veterans Law Judge in Washington, D.C to present testimony in support of his claim.  The initial hearing was scheduled for February 2011, but was postponed at the Veteran's request, and rescheduled for May 2011; however, the Veteran subsequently cancelled this hearing, declined to reschedule, and withdrew his request for a Board hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was a Marine Corps reservist who has verified service from April 1980 to June 1981.  The record reflects that the Veteran was in a severe automobile accident, on July 28, 1985, which resulted in the injuries claimed herein.  The Veteran further maintains that at the time of the automobile accident, he was driving to a mandatory meeting to which he had been called by his superiors at Dobbins Air Force Base (AFB) regarding his upcoming eligibility for sergeant (E5) that same month.  He was told that he would be commissioned into a Warrant Officer position.  The Veteran maintains that there should be some record of this scheduled meeting, and a record of the Veteran's failure to show up for the meeting as a result of being in a coma at the time of the meeting due to the accident.  

The medical evidence of record indicates that the Veteran was admitted to a private emergency room facility, on July 28, 1985, with severe, life threatening injuries, and in a coma.  He remained at the hospital until October 10, 1985.  The medical evidence of record further shows that the Veteran has multiple current physical and mental disabilities as a result of the July 1985 auto accident.  The issue in this case is not whether the Veteran was severely injured on July 28, 1985, because that has been clearly documented.  The Veteran maintains, however, that service connection is warranted for his disabilities resulting from the July 1985 accident because he claims he was driving to Dobbins AFB for a meeting.  The Veteran asserts that the scheduled meeting was to take place during a period of inactive duty for training (INACDUTRA).  

Active military, naval, or air service includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual was disabled or died from an injury incurred or aggravated in the line of duty.  See 38 C.F.R. § 3.6(c)-(d).  

Furthermore, any individual who, when authorized or required by competent authority, assumes an obligation to perform active duty for training or inactive duty for training; and, becomes disabled from an injury incurred while proceeding directly to or returning directly from such ACDUTRA or INACDUTRA shall be deemed to have been on ACDUTRA or INACDUTRA, as the case may be.  VA will determine whether such individual was so authorized or required to perform such duty, and whether the individual was disabled or died from an injury or covered disease so incurred.  In making such determinations, there shall be taken into consideration the hour on which the individual began to proceed or return; the hour on which the individual was scheduled to arrive for, or on which the individual ceased to perform, such duty; the method of travel performed; the itinerary; the manner in which the travel was performed; and the immediate cause of disability or death.  Whenever any claim is filed alleging that the claimant is entitled to benefits by reason of this paragraph, the burden of proof shall be on the claimant.  38 C.F.R. § 3.6(e)(1)-(2).
The Veteran has been unable to provide any documentation showing that he was proceeding to a period of INACDUTRA at the time of the accident, or that he was driving to Dobbins AFB to report for a meeting in the capacity of ACDUTRA or INACDUTRA at the time of the accident on July 28, 1985.  Although the RO obtained the Veteran's available STRs, no attempts were made to secure the Veteran's personnel records.  These records are needed to ascertain whether the Veteran was reporting for duty at the time the automobile accident occurred, as he has alleged.  VAs duty to assist includes obtaining records from a Federal Agency.  38 C.F.R. § 3.159(c)(2).  In addition, to the extent that the Veteran reports that notice was sent to him threatening to lock him up for missing that meeting, he should be informed that he should submit a copy of that letter to VA.  In addition, the RO requested a copy of any line of duty determination in March 2009 but it does not appear that a response was received.  Accordingly, if a line of duty determination is not in his military personnel file, which is to be requested on remand, it should be requested through the appropriate agencies.

Additionally, attempts should be made to obtain a police report of the automobile accident, which could also provide details regarding the time and place of the accident.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and inform him that he should submit a copy of the letter that was sent to him from Dobbins Air Force Base threatening him with jail time for having missed a meeting on the day of his accident.  

2.  In an attempt to document the Veteran's travel to a period of INACDUTRA or ACDUTRA on July 28, 1985, contact the appropriate sources to obtain the Veteran's complete official military personnel file (OMPF) pertaining to his service with the Marine Corps Reserves to include all records from 1985.  These sources should include, but are not limited to, the National Personnel Records Center (NPRC), the Marine Corps Headquarters, and the Marine Corps Mobilization Command (Address Code 42).  Also since 1/1/98, SPRs are scanned and stored electronically in the ODI-RMS, these records should be available through the PIES/DPRIS interface.  See 2.B.16b & 2.J.72a.  

If a line of duty determination for July 28, 1985, is not in his OMPF, request a copy through the appropriate channels.  

3.  Contact the local police department or other appropriate local department, such as the Veteran's automobile insurance company, if appropriate authorization is obtained from the Veteran, to obtain a police report or other report of the automobile accident on July 28, 1985.  

4.  Ensure the above development has been conducted in accordance with the instructions above.  Thereafter, readjudicate the Veteran's claims after taking any other development action deemed warranted.  If any benefit on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and an appropriate period to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


